Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 35, 37-45, 47-56 are allowed. Claims 1-34, 36 and 46 are cancelled.

3.	The following is an examiner’s statement of reasons for allowance:  
4.    Applicants invention is drawn to a cell selection method and terminal, to reduce a failure probability of an existing CSFB voice call by creating a blacklist, that is used by the terminal to choose to camp on a cell of the second network when performing CSFB again, so that a voice call success rate of the terminal can be improved, and user experience can be improved.. 

The Applicants independent claim 35 recites a cell selection method implemented by a terminal, comprising: camping on a first network that is not supporting a voice service; initiating or receiving the voice service; 
falling back, in a circuit-switched fallback (CSFB) manner, to a second network that is supporting the voice service; identifying that the terminal has failed to establish the voice service with the second network; 
saving, in response to the identifying, a first location identifier of the first network and a location identifier of the second network to a blacklist as a record, wherein the record further comprises a quantity of voice service establishment failure times, and subsequently;
 increasing, in response to the identifying, the quantity of voice service establishment failure times by one; 
obtaining the quantity of voice service establishment failure times in the record; 2Atty. Docket No. 4747-42000 (85588496US05) 
obtaining a total number of unsuccessful established voice services, wherein the total number of unsuccessful established voice services comprises a sum of the quantity of voice service establishment failure times; 
and skipping choosing to camp on the cell or setting the cell as a to-be-camped-on cell with a low priority when the total number of unsuccessful established voice service is greater than a preset value.

Regarding claims 35 and 45, prior art Wang et al. [US 20110077011 A1] discloses in para [0053] Border cell paging BCP to address the CSFB call delivery failure problem and also avoids paging resources waste at the border MSCs when the LTE side is also to page the UE. To eliminate unnecessary paging at the border MSCs, the anchor switching element such as an anchor MSC specifies PageInd=`Listen only` in the ISPAGE2 Invoke message so that the border MSC will suppress sending the page messages to its cells.  This avoids wasting page resources as the UE is being paged by the LTE side and will send an unsolicited page response message to a 1xRTT cell without any 1xRTT cell to actually page it.

In this regard, wireless communication devices are typically configured to prefer LTE and other networks offering faster data rates to legacy networks that provide slower data rates, and thus reselection to the first network can be a default preference for the wireless communication device upon termination of a voice call.


However, combination of prior art of records Wang and Mathias does not discloses 
 increasing, in response to the identifying, the quantity of voice service establishment failure times by one; 
obtaining the quantity of voice service establishment failure times in the record; 2Atty. Docket No. 4747-42000 (85588496US05) 
obtaining a total number of unsuccessful established voice services, wherein the total number of unsuccessful established voice services comprises a sum of the quantity of voice service establishment failure times; 
and skipping choosing to camp on the cell or setting the cell as a to-be-camped-on cell with a low priority when the total number of unsuccessful established voice service is greater than a preset value.

Therefore, the claims, 35 and 46 are allowed for these above reasons. The respective dependent claims of independent claims 35 and 46 are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion
5.	the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Huang et al.  [US 20170150434 A1]Method and apparatus for selecting network
Chebolu et al. [US 20160192251 A1] Scheme for scanning radio access technology (RAT) in a cellular communication system.
Liang et al. [US 20160014642 A1] Circuit-Switched Fallback with Improved Reliability in Pool Overlap Areas

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ATIQUE AHMED/Primary Examiner, Art Unit 2413